,   .                                                         617




       OFFICE        OF THE   A-ITORNEY     GENERAL     OF TEXAS
                                  AUSTIN




sionor*blooruak UC neatin
Di~~etAtc&rney
      ,
                                            OplAloAHo. o-71,3?
Deu   8irl




                                                    fo r b ytb o a o unty,
                                                     0wita     rei=y
                                                    allared   by   Art.




                                   1 be lleblo for the exponur
                                  Or    jucOF8   irpuu1.d     in 8
                                 88Fipt     #hall k     188Wd   or money
                                 ho8e     lXpnu8     uw   80 paid.’
I
I
    BOA. Prank W. b,rtlA,         pa&e2



                Art. 1039, Q. 0. r'.
               “A $.U’or ny pay hi8 OVA upo~rer   and dru.~,
          hi8 8Oript; but the OOUPt 18 Pe8pOA81blO i.A the/
          firat plaae       for   rll   WpeAur      fnaurred br   the
          8herlrf lA providing ruitable roOd md lw
          for the Jury, not to exeud tvo dollu8 8 d8y."

                Art.   1042, c, 0. ?.

               "The ohorlff &All      J th@ UpOAM8    Of 3UFOP8
          lxpmelod   lAOA     of feOnJ
                                    r     (~~ptwb.nthO~~
          M&W-            OF h i.01 8a  th f)
                                            0lXpUM8
                                               ,      Ofl@ OY-
          ln~o a ulr      l~
                       irlnl~6aguard,udtoou~rtrad
          take ure or All pPi8OAor8. for All or vh$oh, be
          8h~llkrefPPburredby      thopoper    oount~~oording
          t0 th. lWk8 firtiin th. tilt0    pWOOdin(l Al't101~8,

                Art:   1043, 0. 0. ?.
              "At eaah termof the dl8trlotoourtof hlr
          oounty,tho 8herlffm8y werent to the dl8trlOt
          jUm     paeriding hi8 AOOOUAt8 iOr a  -808
          lnourred by him for food an& lod@ag   of     or8
          IA oa80 of trial8 for felonyduringthe i;"  lrm rt
          vhlohhi8 Woourtt18 plu8eAt.d. 8Uoh UooUnt
          rhall rkte the AWbW    ub 8tyle  Of the OUO8
          in vhloh the    028 WI'. iapuubd,urd     8ltOt3lf'7
          by mm@ lmb      art8lxpenu8 p a id  by 8U6h
          ehorirr,and E number of day8 the (Ia V.N
          paid,and 8h8,ll bo volfled by the affldAvlt
          of maoh 8herlff."

                Art. 1044, c. c. ?',
                'su&rooouut~l?Jewofull~o-~
          by the dl8blot   judga1 und ho 8ha.U Approve it,
          or 80 mob thereof   u ho finda oorreot.lie &ml1
          nit4 hi8 SpPrOvil Of 8tid AOOOUAt, 8JMO1rm
                                           date 4nd 81~1
          the oaountfor vhlohIt 18 approved,
          the 8U       Offieiuy,         and 8h&u     W8e   thr 8w      to
          be riled in the 0rfl00 of the dirtriot alerk0r
          the oounty liable therefor."
HOA.FmAi w. nutin, pago3




           ht. 1013, 0. 0. ?.                                     ..'




           Art. lops, 0. 0. ?.




     iB OUoh OOVb   -     X'OUiW fifty O@At8 (501)
     lA~8&luoe    Umyrlt   u JurOm, prorldedtha
     Aojl&rorlnou     00-t mhall neeln mre thu
     OmDonu           (41 foPwehdqot               SFaelonO?~
     ~~h@~u;l8OUmU8U&l+OP.                            t?POd3Ul'0F8
     W     uohreuive             Pour De+l.lur(84)ror lu h
     a ~ udlr 0re  h0tm     OS t b   th8t th y
     A871em   u ml& i.The uwper    iInahallk
     paid to all p.t8oM          l'O8mmto           the proOO88
                          but rhe are ucatud       br the court
                               foruqmuu#           afkrbelna


           The anow.           to rOpr qUO8tiOIi8 18 d&O-            b7
Art101e 1038 0. 0. t.,          whoPbIn It provider that     th. Oouat~
A0 8OZ'ipt 8hd1       k     188UOd Ol' AOAW    W
m   80 prid.

            It18          OU? ~~tU%thBtthO8O         888tUt.8 m      91d.E urd
                  A   juror impuwled iaafel~~emfhave                      the
                      OXpUW8
                          Of food Ud~~~       AOt to U6Ud
koIkllu8       porday,orhemypy      U8 ounexpmmor   0rr00d
                                                                  620
Hon. trallk   Y. Martin, p8ge 4




                 It the juror ha0 the   ohwriri pay 8ueh..ixpenoe8,
r&%k            pbld   br the Oount? the per die8 alld    br
hrtiele 1056 or uv other mount.    If, on the other ha&        the
   or pay8 hi8 ovn OXJMlU.8 he 18 ontitledto weein
     allovadw r&Id Artlolo. In no event mW l
hi8 em-8      p*ldbv  tba 8horlff rrdI'eo.in    per
l juror IthO pay8 hi8 ovll -8.8    k FOirbUF8.d thUe?Or br
the Collnt~.hroh e juror Me&W8      ?OUr, Dal-8     pU day OAd A0
-0.

            A rherlffvho pap the expense8 of a Juror may k
retmburud by the County IA uh uunt not UaeOd
  r da , br r0mvug     the prooedw pm8alW     bY
pbo43, 3044 and 108!3.
              We bolleve the iore&ng     umter8 all of four
quertlon8.